Case: 10-60167     Document: 00511165192          Page: 1    Date Filed: 07/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             July 7, 2010
                                     No. 10-60167
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM CODY CHILDRESS, a minor, by and through John Childress,
Natural Father,


                                                   Plaintiff - Appellant

v.

TATE COUNTY SCHOOL DISTRICT; GARY WALKER, TCSD
Superintendent, in his official and individual capacities; COREY
BLAYLOCK, Independence High School Principal, in his official and
individual capacities,


                                                   Defendants - Appellees


                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                               USDC No. 2:10-CV-24


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        This is an interlocutory appeal of the district court's order denying
Plaintiff's motion for a temporary restraining order and for a preliminary
injunction. We affirm the district court's order.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60167       Document: 00511165192          Page: 2     Date Filed: 07/07/2010

                                       No. 10-60167

       We review a district court's denial of a preliminary injunction for abuse of
discretion.1 See Bluefield Water Ass'n v. City of Starkville, Miss., 577 F.3d 250,
253 (5th Cir. 2009). Legal determinations are reviewed de novo, and factual
determinations are reviewed for clear error. See id.
       A district court may grant a preliminary injunction if an applicant
demonstrates (1) a substantial likelihood that he will prevail on the merits, (2)
a substantial threat that he will suffer irreparable injury if the injunction is not
granted, (3) his threatened injury outweighs the threatened harm to the party
whom he seeks to enjoin, and (4) granting the preliminary injunction will not
disserve the public interest. Lake Charles Diesel, Inc. v. Gen. Motors Corp., 328
F.3d 192, 195-96 (5th Cir. 2003) (citation omitted).                  "We have cautioned
repeatedly that a preliminary injunction is an extraordinary remedy which
should not be granted unless the party seeking it has clearly carried the burden
of persuasion on all four requirements." Id. at 196 (citation and quotes omitted).
       Plaintiff argues that the district court erred in denying him a preliminary
injunction because he has satisfied all four prongs of the above-cited test.
However, the district court concluded, inter alia, that Plaintiff had failed to show
a likelihood of success on the merits. Specifically, the district court held that
Plaintiff failed to demonstrate that Defendant's otherwise gender-neutral policy
of corporal punishment violates Plaintiff's right to equal protection by its
purportedly disparate impact on male students. Given the Supreme Court
precedent on disparate impact and the burden of proof for showing
discriminatory intent, we do not find the district court's holding an abuse of
discretion. See, e.g., Personnel Adm'r of Mass. v. Feeney, 442 U.S. 256, 274, 99



       1
        We review only the court's denial of a preliminary injunction. See 28 U.S.C. 1292(a)(1)
(authorizing the courts of appeals to review appeals of orders granting or refusing to grant
injunctions); In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990) (appeals court lacks jurisdiction to
review temporary restraining order pursuant to interlocutory appeal).

                                               2
   Case: 10-60167    Document: 00511165192     Page: 3   Date Filed: 07/07/2010

                                  No. 10-60167

S. Ct. 2282, 2293 (1979) ("purposeful discrimination," not just disparate impact,
necessary for equal protection violation).
       Moreover, given the district court's acceptance of Plaintiff's alleged
operative facts as true regarding the frequency and disparate nature of the
alleged punishment, we find no abuse of discretion in the court's denial of
Plaintiff's request for an evidentiary hearing. See PCI Transp., Inc. v. Fort
Worth & W. R.R. Co., 418 F.3d 535, 546 (5th Cir. 2005) (no evidentiary hearing
necessary when material factual dispute is absent).
       Because we find no abuse of discretion regarding Plaintiff's likelihood of
success on the merits, we need not review the district court's other grounds for
denying the preliminary injunction. See Lake Charles Diesel, Inc., 328 F.3d at
196.
AFFIRMED




                                        3